DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/19/21.  These drawings are unacceptable and have not been entered as they appear to contain new matter.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the first signal (16) (the amended specification refers to it as A16) as recited in the amendment to the specification received 8/19/21, replacement paragraph for p. 2, line 24 to page 3, line 7.  Also, the second signal (20) (the amended specification refers to it as B20), as mentioned in the amendment to the specification, replacement paragraph page 6, lines 6-15, the second signal B20.  Additionally, the third signal (24) (the amended specification refers to it as C24), as mentioned in the amendment to the specification.  Finally, the fourth signal (28) (the amended specification refers to it as D28), as mentioned in the amendment to the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  Lines 4, 5 and 7 refer to “first signal A”.  However, the figure 1 refers to signal (16) and the amendment to the specification received 8/19/21 refer to “signal A16”.  
Claim 13 is objected to because of the following informalities:  Lines 2 and 3 recite “second signal B”.  However, the figures refer to signal (20) and the amendment to the specification received 8/19/21 refer to “signal B20”.
Claim 21 is objected to because of the following informalities:  Line 2 recites “a third signal C”.  However, the figure 1 refer to signal (24) and the amendment to the specification received 8/19/21 refer to “a third signal C24”.
Claim 22 is objected to because of the following informalities:  Line 2 recites “a fourth signal D”.  However, figure 2 refers to signal (28) and the amendment to the specification received 8/19/21 refer to “a fourth signal D28”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11, the last two lines recite the terms “position” and “location”.  It is unclear what differentiates these limitations as the term “position” and “location” are synonyms of each other.  There is no mention of anything in the disclosure concerning any apparent difference between these two terms.

Claim 26 also recites these terms in lines 7 and 8.

Additionally, note that the Drawings filed 8/19/21 have not been entered since they are considered to be new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11, the last two lines recite the terms “position” and “location”.  It is unclear what differentiates these limitations as the term “position” and “location” are synonyms of each other.  There is no mention of anything in the disclosure concerning any apparent difference between these two terms.

Claim 24 also recites these terms in lines 7 and 8.
Note that Claim 11, recites “a first signal A” in lines 4 and 5.
Claim 13 recites “a second signal B” in lines 2 and 3.
Claim 21 recites “a third signal C” in line 2.
Claim 22 recites “a fourth signal D” in line 2.
It is not clear what the difference is between the signals since the same information, i.e., as mentioned at Applicant’s specification at paragraph 9, with respect to the first signal A, “for determining the position and/or location of the loaned object relative to the transmission means”, as mentioned at Applicant’s specification at paragraph 41, with respect to the second signal B, as mentioned at Applicant’s specification at paragraph 19,  “it can be used not just on the loaned object, but rather at the collection site for transmitting the first signal A”, which is data concerning position/location, with respect to the third signal C, as mentioned at Applicant’s specification at paragraph 31, “based on which a communications module of a second loaned object determines the position and/or location of the second object relative to the first object”, and with respect to the fourth signal D, “whether the loaned object has traversed a specific area”.

Therefore, it appears that the four signals A through D all concern location data of the cart.  It is not apparent what the difference between said signals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16, 18, 21, 22 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannah et al (US 2016/0023675 A1).
Regarding Claim 11, Hannah discloses a method of operating an electronically regulated return system for loaned objects, i.e, shopping cart (30) as, as mentioned at paragraphs 7 and 21, the method comprising:
providing a loaned object (30) with a fixedly connected communications module, i.e., cart transceivers (CT), as mentioned at paragraph 23, for example, and receiving with the communications module a wirelessly transmitted first signal A of a transmission device of a collection site, i.e, cart storage (36) with access point (AP), as illustrated in figure 1, and as mentioned at paragraph 36 and as mentioned at paragraph 23, first sentence, i.e., [t]he system includes a set of cart transceivers (CTs) that communicate bidirectionally with a set of wireless access points (APs) to create two-way communication links with the shopping carts 30” and as mentioned at paragraph 36, second sentence, i.e, “access points may be mounted to a shopping cart storage structure 36”;
evaluating with the communications module (CT) a position and a location of the loaned object (30), and thereby using the first signal A for determining the position and the location of the loaned object (36) relative to the transmission device (36, AP).  Note that paragraph 33, 83 and 84 state as follows.
 
[0033] The various types of nodes (e.g., cart transceivers, access points, central control unit, and mobile control unit) communicate with each other using a non-standard wireless communications protocol that enables the cart transceivers to operate at very low duty cycles, without the need to maintain synchronization with the access points when inactive. Consequently, the cart transceivers can operate for extended periods of time (e.g., approximately 3 years with an average of 0.7 lock/unlock events per day) using a relatively small battery, such as one CR123A (LiMnO.sub.2) battery or two L91 (LiFeS.sub.2) batteries mounted in the wheel 32. The details of the communication protocol can be similar to those described in the '540 Patent.
3) Location Usage Parameters
[0083] Location parameters of the retriever, the carts, and the remote control can also be monitored. These parameters can include a location based on the proximity of the retriever (or a cart coupled to the retriever) to a known reference point such as an access point, a location determined based on RSSI values from multiple reference points, or a location determined based at least in part on a GPS position. The number or location of carts can be determined with respect to cart retrievers, for example, using the queue count estimation techniques disclosed in the '540 Patent. The controller can use a GPS module to determine and monitor a path that the retriever follows. This information can be combined, for example, with the timestamp data to calculate a GPS determined speed. The retriever location can additionally or alternatively estimated by determining when the retriever (or a cart coupled to the retriever) enters a “zone” established by directional antennas and APs, as described in the '540 Patent. The history of the zones entered (or exited), the identification of the AP associated with each zone, etc. can be monitored. In some implementations, a cart wheel can include a magnetic navigation system that estimates cart position using dead reckoning techniques. In some such implementations, the location of the cart retriever can be determined based on the estimated location of one or more wheels of the carts being collected by the retriever.

[0084] In some cases the cart's CT can include circuitry to determine location of the cart, e.g., by using GPS, AP zone entry/exit, or using a magnetic navigation system. As discussed, the CT can be disposed in various places in the cart including the wheel, the frame, and/or the handlebar of the cart. The control circuit 400 can communicate with the CT to receive the location information from the CT. The control circuit 400 (or the CT or a CCU such as a fleet management system 500 shown in FIG. 5) can determine whether the cart (or retriever) is following a preset path, e.g., established by the store for efficient or optimal cart collection by operators of the retriever. The control circuit 400 or the CT can communicate operator compliance information to the CCU (e.g., whether the operator followed the preset path, an extent of deviation from the preset path, etc.). The control circuit 400 or the CT can communicate operator compliance information to the remote control 308, which may display on the display device 750 a warning to the operator if the cart or cart retriever is straying too far from the preset path. In some cases, the cart retriever may apply a brake, cut power to the retriever motor, or sound a horn or light a light, if the operator is not in compliance with following the path (e.g., strays beyond a threshold distance from the path). In some implementations, the path may include collection times that the operator is to meet in order to efficiently collect carts. The CT or the control circuit 400 may monitor compliance by the operator with directing the cart along the path at the appropriate speed to meet the collection times and report operator compliance with the meeting the collection times, communicate a warning (e.g., “Slow Down” displayed on the remote control 308), or take some other corrective or remedial action if the collection times are not being met.

Emphasis provided.

Regarding Claim 12, Hannah discloses, wherein the loaned object is a hand movable trolley (30), as mentioned at paragraphs 7 and 21, second sentence, i.e,, “the cart can be any type of human-propelled (e.g., non-motorized) movable object or wheeled vehicle”, for example. 

Regarding Claim 13, Hannah discloses wirelessly transmitting with the communications module (CT) a second signal B to a communications terminal of a user, i.e., computing device (503), which is mentioned in the last two sentences of paragraph 94, which states that “[a]n end user is able to use an interface on a computing device 503 to access the stored data and reports, to generate data or statistics, and so forth” and “computing device 503 can include a desktop computer, a tablet, a smartphone, etc.”, wherein a content of the second signal B depends on the respective position and the location of the loaned object (30), as mentioned at paragraph 83, first sentence. 

Regarding Claim 14, Hannah discloses wherein the communications module (CT) of the user is a telecommunications terminal, as mentioned at paragraph 32, which states as follows.

[0032] The cart transceivers (CTs), access points (APs), and central control unit (CCU) all operate as uniquely addressable nodes on a wireless tracking network. As shown in FIG. 1, another type of node that may be included on the network is a handheld mobile control unit (MCU). The mobile control unit is designed to enable store personnel to unlock individual carts via depression of a button, as is known in the art. The mobile control unit may also include functionality for retrieving and displaying various types of cart status information, for configuring the wheels/cart transceivers and updating their firmware, and for controlling a motorized cart retriever 40 (see discussion of cart retriever 40 below) also referred to as “CM.” The MCU may communicate with the CCU, APs, or CTs.

Emphasis provided.

Regarding Claim 16, Hannah discloses transmitting the data of the second signal B by way of short-range wireless technology, as mentioned at paragraph 33, first sentence, to the communications terminal of the user, i.e, the handheld mobile control unit (MCU) as illustrated in figure 1 and as mentioned at paragraph 32, which states as follows. 

[0032] The cart transceivers (CTs), access points (APs), and central control unit (CCU) all operate as uniquely addressable nodes on a wireless tracking network. As shown in FIG. 1, another type of node that may be included on the network is a handheld mobile control unit (MCU). The mobile control unit is designed to enable store personnel to unlock individual carts via depression of a button, as is known in the art. The mobile control unit may also include functionality for retrieving and displaying various types of cart status information, for configuring the wheels/cart transceivers and updating their firmware, and for controlling a motorized cart retriever 40 (see discussion of cart retriever 40 below) also referred to as “CM.” The MCU may communicate with the CCU, APs, or CTs.

Emphasis provided.
Note also that the communications terminal of the user may be mobile handheld unit (503) as illustrated in figure 5 and as mentioned at paragraph 94, last sentence, for example.

Regarding Claim 18, Hannah discloses wherein the second signal B contains data with information about a specific position and location of the loaned object to be achieved if the loaned object (30) has not yet assumed the specific position, noting that Hannah teaches identifying the location/position of the loaned object (30) anywhere outside of the cart storage (36), for example, as illustrated in figure 1.  See also paragraph 83 as previously mentioned, the second sentence, which mentions that location can be obtained based on passage near an access point, based on received signal strength indication (RSSI) and by GPS.  See also paragraph 85, firs sentence, which mentions that “[l]ocation parameters can enable a manager to identify where scattered carts are located when they need to be retrieved, to determine…if…scattered carts need to be returned to storage” for example.

Regarding Claim 21, Hannah discloses wirelessly transmitting with the communications module a third signal C, based on which a communications module of a second loaned object, i.e, cart retriever (40), determines the position and the location of the second object (40), relative to the first object, i.e., shopping cart (30), as mentioned at paragraph 83, first three sentences, as reproduced above. 

Regarding Claim 22, Hannah discloses wirelessly transmitting a fourth signal D in an area of a business, which is received by the communications module of a loaned object when the loaned object is located in the area, noting the communication with the cart transceiver (CT) when the cart passes through an access point (AP) near points of sale (34) as illustrated in figure 1, and as mentioned at paragraphs 23, first sentence, i.e., “[t]he system includes a set of cart transceivers (CTs) that communicate bi-directionally with a set of wireless access points (APs) to create two-way communications links with the shopping carts 30” and paragraph 35, which states as follows. 
[0035] Three checkout stations 34 are shown in FIG. 1, each of which includes a checkout register (REG), which typically includes a merchandise scanner. Each checkout station 34 in this particular example includes an access point (AP), which may be mounted to the preexisting pole (if present) that indicates the number of the checkout lane. Each such access point may include a connection or sensor that enables it to determine whether the respective checkout station is currently active. This information is useful for assessing whether a customer who passes through the checkout lane has paid. Several different methods that may be used to sense the active/inactive state of a checkout station are described below. Each access point that is positioned at a checkout station 34 may use a directional antenna to communicate with nearby shopping carts/cart transceivers, such as those that are queued in the corresponding checkout lane.

Emphasis provided.

Regarding Claim 24, see rejection of Claims 11 and 21, above.

Regarding Claim 25, see rejection of Claim 14, above. 

Regarding Claim 26, see rejection of Claims 11 and 21, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah et al (US 2016/0023675 A1) in view of French et al (US 6,975,205 B1).

Regarding Claims 15 and 23, Hannah teaches the system as described above.

Regarding Claim 15, Hannah does not expressly teach, wherein the second signal B contains data that trigger at least one of a reward, an invoice, or a credit if the loaned object assumes a specific position and location at the collection site. 

Regarding Claim 15, Hannah does not expressly teach, but French teaches wherein the second signal B, i.e., the signal from cart sensors in the form of inductive loop sensors (102a, 102b), as mentioned at col. 9, lines 26-39, and as illustrated in figure 1, contains data that trigger at least one of a reward, an invoice, or a credit if the loaned object assumes a specific position and location at the collection site, i.e., lanes (106a, 106b), and as mentioned at col. 3, line 61-col. 4, line 12, for example, which states as follows.

(19) In another aspect of the present invention there is a cart return system, comprising a sensor which is activated when a cart is returned to a cart corral, a plurality of customer identification signals which are manually entered at the cart corral or wirelessly transmitted from a customer device, and a data processing section receiving signals from the sensor and the customer input signals so as to associate the returned cart with a customer identification for a customer rewards program.

(20) In another aspect of the present invention there is a cart return system, comprising a sensor which is activated when a cart is returned to a cart corral, a first interface which receives a first set of identification signals from a customer, a second interface which receives a second set of customer identification signals from the customer; and a data processing section associating at least one set of customer identification signals with a cart returned signal received from the sensor for a customer rewards program.
 
Emphasis provided.

Regarding Claim 15, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the step of wherein the second signal B contains data that trigger at least one of a reward, an invoice, or a credit if the loaned object assumes a specific position and location at the collection site, as taught by French, in Hannah’s shopping cart/loaned object return detection system, for the purpose of incentivizing shoppers to return their carts.  Note that since Hannah already teaches sensing the location of carts in particular areas using induction loop type sensors in the form of the embedded VLF signal line (44), it would have been obvious to have incorporated such a rewards system as taught by French in Hannah’s cart monitoring system since both French’s and Hannah’s disclosed systems have predictable structure and function and one of ordinary skill in the art would have recognized the synergy of the combined teachings.  

Regarding Claim 23, see the rejection of Claim 15, above.

Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannah et al (US 2016/0023675 A1) in view of Wiechers (US 2017/0024693 A1).

Regarding Claims 17, 19 and 20, Hannah teaches the system as described above.
Regarding Claim 17, Hannah does not expressly teach transmitting the data of the second signal B to the communications terminal of the user by way of a near field communications (NFC) signal.
Regarding Claim 17, Hannah does not expressly teach, but Wiechers teaches 
transmitting the data of the second signal B to the communications terminal of the user by way of a near field communications (NFC) signal, as mentioned at paragraph 159, which states that “[a]s an alternative to a Bluetooth connection, it is also possible to use another type of connection, such as an NFC connection or an RFID connection, for example”.
Regarding Claim 17, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an NFC communication connection format, as taught by Wiechers, for Hannah’s wireless communication of the Signals A and B, since an NFC communication format is a common wireless communication format well known and widely used for wireless communications.  
Regarding Claim 19, Hannah does not expressly teach linking the telecommunications terminal with the loaned object by way of short-range wireless technology, and checking a linkage before transmitting the data of the second signal, which triggers one of a reward, an invoice, or a credit.
Regarding Claim 19, Hannah does not expressly teach, but Wiechers teaches 
linking the telecommunications terminal with the loaned object by way of short-range wireless technology, and checking a linkage before transmitting the data of the second signal, which triggers one of a reward, an invoice, or a credit, as mentioned at paragraph 88, for example, which mentions as follows.
[0088] By way of example, obtaining the request to grant access to a space and checking the authorization of the request to grant access to a space correspond to obtaining a request to set up a communication link and checking the authorization of the request to set up a communication link. For example, the request to grant access to a space and the request to set up a communication link differ only by virtue of command information contained therein that indicates whether access to a space needs to be granted or whether a communication link needs to be set up, for example. Accordingly, the disclosures pertaining to obtaining a request to set up a communication link and to checking the authorization of the request to set up a communication link are accordingly also intended to apply to obtaining the request to grant access to a space and checking the authorization of the request to grant access to a space.
Emphasis provided.  Note that by obtaining authorization, the link is checked as to its viability before data is transmitted.  
Regarding Claim 19, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a step linking the telecommunications terminal with the loaned object by way of short-range wireless technology, and checking a linkage before transmitting the data of the second signal, which triggers one of a reward, an invoice, or a credit, as taught by Wiechers, in Hannah’s wireless communication system, for the purpose of checking the viability of the communication link before transmission is performed.
Regarding Claim 20, see rejection of Claim 17, above.




Response to Arguments
Applicant’s arguments with respect to Claim(s) 11-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Scott ‘061 is cited as an example of a cart location system as mentioned at abstract and as illustrated at figures 1-9, for example. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

May 7, 2022